Case 1:19-cr-10080-NMG Document 1917 Filed 06/21/21 Page 1 of 4

United States District Court
District of Massachusetts

 

United States of America,

Criminal Action No.
19-10080-NMG

Ve
Gregory Colburn, et al.,

Defendants.

 

ORDER
GORTON, J.

Because the total number of defendants whose cases remain
unresolved is eight, the Court will once again sever the trial
currently scheduled to commence in September, 2021.

With respect to the “trial groupings” as to the remaining
defendants, the Court has received and reviewed the motion for
trial management and to reconsider severance (Docket No. 1909)
of the defendant, John Wilson, in which Mr. Wilson renews his
request to be tried separately because it would be more
efficient and less prejudicial to him. The government opposes
the motion (Docket No. 1912).

The Court once again disagrees with the defendant and, for
the reasons already stated in its prior Memoranda and Orders,
see, e.g., Docket Nos. 1334, 1414, 1438, defendant’s motion

(Docket No. 1909) is DENIED. See Reyes Canada v. Rey Hernandez,

 

224 F.R.D. 46, 48 (D.P.R. 2004) (explaining that a motion for

-1-
. Case 1:19-cr-10080-NMG Document 1917 Filed 06/21/21 Page 2 of 4

reconsideration should be granted only if the court has patently
misunderstood a party or there is a significant change in the
law or facts since the prior submission on the issues) (citing

Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185,

 

 

1191 (7th Cir. 1990)).

Rather than hold eight separate trials for the remaining
co-defendants, all of whom are alleged to have participated ina
singular conspiracy, the Court will try the five defendants who
allegedly conspired with Rick Singer to, among other things,
facilitate the admission of their children through the so-called
“side door” scheme together in September, 2021 (“the September
Trial”). Those defendants are: Abdelaziz, Kimmel, Palatella,
Wilson and Zadeh. The remaining alleged “test-cheating”
defendants, i.e. Amy Colburn, Gregory Colburn and I-Hsin Chen,
will be tried together in January, 2022 (“the January Trial”).

The pre-trial schedule deadlines for the September Trial
are as follows:

1) Reciprocal discovery from defendants: Friday, June
25, 2021;

2) Government exhibit/witness lists: Friday, June 25,
2021;

3) Defense expert disclosures: Friday, July 2, 2021;

4) Defense exhibit/witness lists: Friday, July 16,
2021;

5) Meet/confer on documents, etc.: Wednesday, July 21,
2021;
- Case 1:19-cr-10080-NMG Document 1917 Filed 06/21/21 Page 3 of 4

6) Rebuttal expert disclosures: Wednesday, July 28,
2021;

7) All parties motions in limine, voir dire, jury
instructions: Friday, July 30, 2021;

8) All responses to motions in limine, voir dire, jury
instructions: Friday, August 6, 2021;

9) Final pretrial conference: Wednesday, August 18,
2021, at 11:00 A.M.;

10) Jury empanelment to commence on Wednesday,
September 8, 2021, at 9:00 A.M.; and

11) Jury trial, opening statements and evidence, to
commence on Monday, September 13, 2021, at 9:00 A.M.

With respect to the January Trial, the following pre-trial
schedule deadlines shall apply:

1) Reciprocal discovery from defendants: Monday,
September 27, 2021;

2) Government exhibit/witness lists: Friday, October
15, 2021;

3) Defense expert disclosures: Monday, October 25,
2021;

4) Defense exhibit/witness lists: Friday, November 12,
2021;

5) Meet/confer on documents, etc.: Wednesday, November
17, 2021;

6) Rebuttal expert disclosures: Wednesday, December 1,
2021;

7) All parties motions in limine, voir dire, jury
instructions: Friday, December 10, 2021;

8) All responses to motions in limine, voir dire, jury
instructions: Friday, December 17, 2021;
Case 1:19-cr-10080-NMG Document 1917 Filed 06/21/21 Page 4 of 4

9) Final pretrial conference: Wednesday, January 5,
2022, at 11:00 A.M.;

10) Jury empanelment to commence on Tuesday, January
11, 2022, at 9:00 A.M.; and

11) Jury trial, opening statements and evidence, to

commence on Thursday, January 13, 2022, at 9:00 A.M.

So ordered.

V then beater

Nathaniel M. Gorton
United States District Judge

Dated June 2|, 2021
